CAMMACK, Justice.
The appellant, Richard Burbridge, was indicted jointly with Willard Alexander for the willful murder of Tommie McClus-key. Alexander was tried first and sentenced to 10 years in prison. Burbridge was sentenced to prison for five years. The appeals were considered together in this Court. The evidence in both cases is practically the same, so it will be unnecessary to review the evidence in this case. See Alexander v. Commonwealth, Ky., 277 S.W.2d 17, for a statement of the evidence.
Burbridge argues that he was entitled to a directed verdict. Since the evidence was insufficient to justify submitting Alexander’s case to the jury, it follows that it was insufficient to justify the submission of Burbridge’s case. For the reasons stated in Alexander v. Commonwealth, the judgment is reversed, with directions to set it aside, and for proceedings consistent with this opinion.